— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered November 21, 1977, upon a jury verdict, in favor of the defendant. Judgment affirmed, with costs. It was proper for the trial court to exclude testimony regarding a prior accident where there was an insufficient foundation laid setting forth the similarity between the two occurrences. To admit that testimony would have permitted the jury to speculate as to how the subject accident took place. Such speculation, of course, cannot be countenanced (see Flansburg v Town of *933Elbridge, 205 NY 423; see, also, Gilliard v Long Is. R. R., 45 NY2d 996). Hopkins, J. P., Suozzi, Gulotta and Cohalan, JJ., concur.